DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .              

 Status of Claims 
Claims 1-4 & 8-11 are pending in this instant application per claim amendments and remarks filed on 06/15/2022 by Applicant, wherein Claim 1 is the only independent claim reciting system claims with Claims 2-4 & 8-11 dependent on said independent Claim 1 only.  Said claim amendments have amended Claims 1-3 and 8-9, while Claims 5-7 are shown as cancelled therein.            
This Office Action is a final rejection in response to the claim amendments and the remarks filed by the Applicant on 15 JUNE 2022 for its original application of 03 SEPTEMBER 2019 that is titled:    “Map Information System”.   
Accordingly, amended Claims 1-4 & 8-11 are now being rejected herein.        

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-4 & 8-11 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.         

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. 
No. US 2019/ 0368882 filed by Wheeler, Mark Damon (hereinafter “Wheeler”) in view of Pub. No. US 2017/ 0122749 filed by Urano et al. (hereinafter “Urano”), and further in view of Pub. No. US 2019/ 0106120 filed by Hatano et al. (hereinafter “Hatano”), and as described below for each claim/ limitation.             

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 06/15/2022 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                     
 
Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Wheeler teaches ---   
1. A map information system comprising:            
(see at least:   Wheeler Abstract and Summary of the Disclosure in paras [0006]-[0009]; & online HD Map system 100; & para[0139] about {“The map data request module 1330 selects a vehicle for requesting additional map data for specific location and send a request to the vehicle. The map data request module 1330 sends a request via the vehicle interface module 160 and also receives additional map data via the vehicle interface module 160.  The map data request module 1330 selects a vehicle based on various criteria including the vehicle ranking determined by the vehicle ranking module 1320 and a level or urgency associated with the map discrepancy, and a rate at which vehicles drive through that location of the street.  In an embodiment, the map data request modules 1330 preferentially selects vehicles 150 which have data for the specific location recorded during daylight hours over vehicles with data recorded at dawn, dusk, or night.  Upon receipt of a response to a request, the map data request module 1330 may inform other modules of the online HD map system 110 to implement changes to the HD map using the additional data of the response to the request.”};  which together are the same as claimed limitations above)     


Wheeler teaches ---        
(an in-vehicle device) installed on a vehicle and configured (to control [[]]automated driving of the vehicle);   and         
(see at least:   Wheeler ibidem; and citations listed above; & 
vehicle 150; & para [0059] about {“In an embodiment, the vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations.  In an embodiment, the vehicle only deletes continually recorded sensor data upon confirmation from the online HD map system 110 that none of the sensor data is needed by the online HD map system.”};  which together are the same as claimed limitations above)    

Wheeler teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘an in-vehicle device’ and ‘to control [[]]automated driving of the vehicle’.  However, Urano teaches them explicitly.            
(see at least:   Urano Abstract and Summary in paras [0007]-[0013];   and paras [0042]-[0045] about {“The automatic driving system 100 recognizes a road environment in a vicinity of the vehicle based on an image captured by an in-vehicle camera, a result of detection by in-vehicle lidar, a result of detection by an in-vehicle radar, or the like.  The road environment includes positions of the white lines that form a traveling lane in which the vehicle travels, line types of the white lines, road shapes (including road curvatures), lane widths, and positions of fixed obstacles.  Fixed obstacles include buildings, walls, guardrails, telephone poles, and the like.  The road environment may include traveling lane cants and traveling lane gradients. ...... The automatic driving system 100 also recognizes a traveling state of the vehicle based on results of detection by a vehicle speed sensor of the vehicle and the like.  The traveling state includes the vehicle speed of the vehicle, an acceleration of the vehicle, and a yaw rate of the vehicle.  In addition, the automatic driving system 100 measures the position of the vehicle based on a result of measurement by a global positioning system [GPS] receiving unit (described later).  The automatic driving system 100 may measure the position of the vehicle by using the fixed obstacle position information included in the map information, the results of the detection by the in-vehicle radar and the like, and simultaneous localization and mapping [SLAM] technology. ...... The automatic driving system 100 carries out the automatic driving control based on the road environment in the vicinity of the vehicle, the traveling state of the vehicle, the position of the vehicle, and the traveling plan.  The automatic driving system 100 performs the automatic driving control for the vehicle in accordance with the traveling plan in a case where the map information has no error and corresponds to the actual road environment.  The automatic driving control for the vehicle in accordance with the traveling plan is an automatic driving control for controlling the vehicle such that the actual lateral position of the vehicle and the actual vehicle speed of the vehicle at the set longitudinal position of the target route correspond to the target lateral position and the target vehicle speed at that set longitudinal position. ...... In a case where the map information has an error and the map information is inconsistent with the actual road environment, the automatic driving system 100 carries out an automatic driving control responding to the actual road environment.  Specifically, the automatic driving system 100 carries out an automatic driving control for temporarily stopping the vehicle, with priority given to the actual road environment over the traveling plan, when the temporary stop line in front is detected in the image captured by the in-vehicle camera in a case where the traveling plan has been generated such that the vehicle travels at a constant speed.”};  which together are the same as claimed limitations above to include ‘an in-vehicle device’ and ‘[[]] to control automated driving of the vehicle’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wheeler with teachings of Urano.  The motivation to combine these references would be to provide the right data for maps that is sufficiently accurate and up-to-date for safe navigation of autonomous vehicles (see para [0005] of Wheeler), and to provide automatic driving control that allows a vehicle to travel without a driving operation performed by a driver by using appropriate updated  map information that is required for the automatic driving control to be performed (see para [0006] of Urano).         


Wheeler and Urano teach ---        
(an external device having external map information) used for the automated driving , the external map information comprising a first time stamp and a first evaluation value indicating certainty of the external map information, wherein the in-vehicle device comprises: 
(a memory device in which map information is stored), the map information 
comprising a second time stamp and a second evaluation value indicating certainty of the map information;   and      
(see at least:   Wheeler ibidem; and citations listed above; AND para [0053] about {“The route API 270 returns route information including full route between a source and destination and portions of route as the vehicle travels along the route.  The 3D map API 365 allows querying the HD Map.  The route APIs 270 include add-planned-routes API and get-planned-route API.  The add-planned-routes API provides information describing planned routes to the online HD map system 110 so that information describing relevant HD maps can be downloaded by the vehicle computing system 120 and kept up to date. The add-planned-routes API receives as input, a route specified using polylines expressed in terms of latitudes and longitudes and also a time-to-live (TTL) parameter specifying a time period after which the route data can be deleted.  Accordingly, the add-planned-routes API allows the vehicle to indicate the route the vehicle is planning on taking in the near future as an autonomous trip. The add-planned-route API aligns the route to the HD map, records the route and its TTL value, and makes sure that the HD map data for the route stored in the vehicle computing system 120 is up to date.  The get-planned-routes API returns a list of planned routes and provides information describing a route identified by a route identifier.”}; & para [0066] about {“The information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate.  A representation of an object is accurate if information describ-ing the object matches attributes of the object (e.g., a driving path, a pedestrian path, a landmark object).  For example, if spatial location and semantic information of a driving path matches attributes (e.g., physical measurements, restrictions, etc.) of the driving path, then the representation of the driving path is considered to be accurate. The vehicle computing system 120(e.g., the planning module 220) may use the confidence value to control the vehicle 150.  For example, if a representa-tion of a landmark object is associated with a high confidence value in the landmark map but the vehicle 150 does not detect the landmark object based on the vehicle's own observation of its environment, the vehicle computing system 120 controls the vehicle 150 to avoid the landmark object that is presumed to be present based on the high confidence value, or controls the vehicle 150 to follow driving restrictions imposed by the landmark object (e.g., causes the vehicle to yield based on a yield sign on the landmark map).”}; & paras [0105]-[0108] about map system 110 and confidence/s value & threshold value/s; & paras [0123]-[0125] about map system 110 and significance value/s & threshold value/s;  which together are the same as claimed limitations to include for ‘the map information includes an evaluation value’;  AND para [0140] about {“Outdated map alerts comprise notifications to the map data collection module 460, such as from the map update module 420, which indicate that a portion of an HD map is outdated and requires updating with new information.  It is desirable for HD map data to be up to date.  This requires at least periodic updating of the HD map data.  Not all HD map data is of the same age, with some data having been collected earlier than other data.  The online HD map system 110 may track how old HD map data is.  For each lane element the online HD map system 110 may record the newest and oldest times data was used to build that lane element, for example a timestamp of when the oldest used data was collected and a similar timestamp for the newest used data.  An outdated map alert may be sent requesting new map data for a lane element if either the oldest timestamp or newest timestamp of that lane element's data is older than a respective threshold age.  For example, if the oldest data is more than four weeks old, or if the newest data is over a week old, an outdated map alert may be sent requesting additional data to update the HD map.  As described herein, any response to a map discrepancy could similarly be applied to addressing an outdated map alert.”};  which together are the same as claimed limitations above to include ‘a first time stamp’ and ‘a second time stamp’)          
Examiner notes that Wheeler’s disclosure of a timestamp when the oldest data was collected is the same as claimed ‘a first time stamp’, and Wheeler’s disclosure of a similar timestamp for the newest used data is the same as claimed ‘a second time stamp’.          
(see at least:   Urano ibidem; and citations listed above; & para [0010] about {“According to a non-limiting aspect of this disclosure, there is provided a map update determination system provided with a server capable of communicating with a vehicle performing an automatic driving control and a map database disposed in the server, map information being stored in the map database, and determining a necessity of an update of the map information in a zone set in advance, the map update determination system including an information acquisition unit disposed in the server and acquiring information on a target route of the vehicle, a simulated traveling plan generation unit disposed in the server and generating, based on the target route and the map information of the map database, a simulated traveling plan of the vehicle including a simulated control target value for the vehicle in accordance with a position on the target route, a detection value acquisition unit disposed in the server and acquiring, in association with the position on the target route, a control result detection value resulting from the automatic driving control for the vehicle executed, based on a road environment in a vicinity of the vehicle recognized by an external sensor of the vehicle being used, a traveling state of the vehicle recognized by an internal sensor of the vehicle being used, a position of the vehicle measured by a position measurement unit of the vehicle, and a traveling plan of the vehicle generated from the target route and map information of an in-vehicle map database mounted in the vehicle, an evaluation value calculation unit disposed in the server and calculating an evaluation value of the simulated traveling plan for the zone based on a result of a comparison between the simulated control target value and the control result detection value, and a map update determination unit disposed in the server and determining the necessity of the update of the map information of the map database on the zone based on the evaluation value of the simulated traveling plan and an evaluation threshold.”};  which together are the same as claimed limitations above; AND citations listed above to include Summary paras [0008]-[0012] about map information and an evaluation value calculation unit calculating an evaluation 
value of the traveling plan, and evaluation value, & evaluation threshold; & paras [0053]-[0054] about {“The map update determination system 200 calculates an evaluation value of the traveling plan based on a result of a comparison between the control target value of the traveling plan and the control result detection value resulting from the automatic driving control.  The map update determination system 200 compares the control target value of the traveling plan and the control result detection value resulting from the automatic driving control to each other for each of the set longitudinal positions on the target route R. The evaluation value of the traveling plan is calculated as a value greater when the control target value of the traveling plan and the control result detection value resulting from the automatic driving control correspond to each other. ......The calculation of the evaluation value of the traveling plan will be described with reference to FIG.4.  FIG.4 is a plan view for showing a situation in which there is a difference between the target lateral position of the traveling plan and the control result lateral position resulting from the automatic driving control.  A zone B4 that is the object of the map information update determination, a traveling lane L of the vehicle M, an actual white line Wa and an actual white line Wb of the traveling lane L, & a past white line WTa are illustrated in FIG.4.”}; & paras [0060]-[0063] about {“In the situation that is illustrated in FIG.4, the map update determination system 200 calculates the evaluation value of the traveling plan for the zone B4 based on a result of a comparison between the target lateral positions Tw1 to Tw4 of the traveling plan generated in dependence on the map information and the control result lateral positions Pw1 to Pw4 resulting from the automatic driving control carried out based on the actual road environment.  The map update determination system 200 uses the differences d2 to d4 as the results of the comparison between the target lateral positions Tw1 to Tw4 and the control result lateral positions Pw1 to Pw4. ...... The map update determination system 200 calculates the evaluation value of the traveling plan for the zone B4 as a value that decreases as an average value of the differences d2 to d4 between the target lateral positions Tw1 to Tw4 and the control result lateral positions Pw1 to Pw4 increases. The map update determination system 200 may calculate a reciprocal number of the average value of the differences d2 to d4 as the evaluation value of the traveling plan for the zone B4 as well. ...... The map update determination system 200 may also use a median value, a sum total, a maximum value, or a minimum value of the differences d2 to d4 instead of the average value of the differences d2 to d4.  In addition, the map update determination system 200 may calculate the evaluation value of the traveling plan by using a predetermined arithmetic expression in which the differences d2 to d4 are inputs. The map update determination system 200 calculates the evaluation value of the traveling plan for the zone as described above. ......The map update determination system 200 determines the necessity of the update of the map information in the zone based on the calculated evaluation value of the traveling plan and an evaluation threshold.  The evaluation threshold is a value that is set in advance.  In a case where the evaluation value of the traveling plan for the zone falls short of the evaluation threshold, the map update determination system 200 determines that the map information on the zone needs to be updated.”}; & para [0076] about {“The map database 4 constitutes the map update determination system 200 with a traveling plan generation unit 14, a detection value acquisition unit 16, an evaluation value calculation unit 17, and a map update determination unit 18 (described later).  The map database 4 does not necessarily have to be mounted in the vehicle M.  The map database 4 may be disposed in, for example, a server that is capable of communicating with the vehicle M.”}; & para [0099] about {“As illustrated in FIG. 1, the traveling plan generation unit 14 constitutes the map update determination system 200 with the map database 4, the detection value acquisition unit 16, the evaluation value calculation unit 17, and the map update determination unit 18.”}; & paras [0107]-[0108] about {“The evaluation value calculation unit 17 calculates the evaluation value of the traveling plan for the zone that is the object of the map information update determination.  Tile-shaped zones such as the zones B1 to B3 that are illustrated in FIG. 3 may be adopted as the zones.  The evaluation value calculation unit 17 calculates the evaluation value of the traveling plan for the zone based on the result of the comparison between the control target value of the traveling plan generated by the traveling plan generation unit 14 and the control result detection value acquired by the detection value acquisition unit 16.  The evaluation value calculation unit 17 compares the control target value and the control result detection value that are associated with the same set longitudinal position to each other.  The evaluation value calculation unit 17 performs the comparison between the control target value and the control result detection value for each of the set longitudinal positions that are present in the zone and calculates the evaluation value of the traveling plan for the zone based on results of the comparison. ...... The evaluation value calculation unit 17 may perform a comparison between the target vehicle speed and the control result vehicle speed as the comparison between the control target value and the control result detection value.  In a case where a temporary stop line that is not included in the map information, which is stored in the map database 4, is present in front of the vehicle M, the vehicle M decelerates once the temporary stop line is detected, and thus, the target vehicle speed of the traveling plan depending on the map information and the control result vehicle speed resulting from the automatic driving control responding to the actual road environment becomes different in value from each other.  The evaluation value calculation unit 17 uses the difference between the target vehicle speed and the control result vehicle speed as a result of the comparison between the target vehicle speed and the control result vehicle speed.  The evaluation value calculation unit 17 calculates the difference (absolute value) between the target vehicle speed and the control result vehicle speed for each of the set longitudinal positions included in the zone.  The evaluation value calculation unit 17 calculates the evaluation value of the traveling plan for the zone as a value that decreases as an average value of the differences at the respective set longitudinal positions included in the zone increases.  The evaluation value calculation unit 17 may also calculate a reciprocal number of the average value of the differences at the respective set longitudinal positions included in the zone as the evaluation value of the traveling plan for the zone.  The evaluation value calculation unit 17 may also use a median value, a sum total, a maximum value, or a minimum value of the differences instead of the average value of the differences.  The evaluation value calculation unit 17 calculates the evaluation value of the traveling plan relating to the vehicle speed calculated from the result of the comparison between the target vehicle speed and the control result vehicle speed.”}; & paras [0110]-[0116]; & paras [0135]-[0140] for sub-section titled “Map Update Determination Processing of Map Update Determination System”; & paras [0141]-[0144]for sub-section titled “Effect of Map Update Determination System”; & paras [0165]-[0166], [0181]-[0182], [0191]-[0194], [0215]-[0216] and [0222]-[0223] that teach about two control values, which are similar to claimed ‘two evaluation values’;  which together are the same as claimed limitations above to include for ‘the map information includes an evaluation value’)         

Wheeler and Urano teach as disclosed above, but it may be argued that they may not explicitly disclose about ‘an external device having external map information’ and ‘a memory device in which map information is stored’.  However, Hatano teaches them explicitly.            
(see at least:  Hatano Abstract and Summary of Invention in paras [0005]-[0013]; & para [0010] about {“According to a fourth aspect of the invention, in the vehicle control system according to the first or second aspect, the external device is configured to derive a position of the specific site on the basis of the information related to the switching sites which is collected from the vehicles, and add derived position information of the specific site to map information that is retained by the external device, and the information related to the specific site which is received by the communication unit is information obtained by adding the position information of the specific site to a part or the entirety of the map information that is retained by the external device.”}; & para [0073] about {“For example, information such as high-accuracy map information MI, target lane information 184, action plan information 186, and mode-specific operation availability information 188 is stored in the vehicle-side storage 180. The vehicle-side storage 180 is realized by a read only memory (ROM), a random access memory (RAM), a hard disk drive (HDD), a flash memory, and the like.  The program that is executed by the processor may be stored in the vehicle-side storage 180 in advance, or may be downloaded from an external device through in-vehicle Internet equipment, and the like.  In addition, the program may be installed in the vehicle-side storage 180 when a portable storage medium that stores the program is mounted in a drive device (not shown).  In addition, the vehicle control system 100 may be dispersed among a plurality of computer devices.”}; & para [0131] about {“For example, information such as the vehicle-specific mode switching information 332, mode switching frequency information 334, and the high-accuracy map information MI is stored in the server-side storage 330.  The server-side storage 330 is realized by a ROM, a RAM, an HDD, a flash memory, and the like.  The program that is executed by the processor may be stored in the server-side storage 330 in advance, or may be downloaded from an external device through the network NW, and the like.  In addition, the program may be installed in the server-side storage 330 when a portable storage medium that stores the program is mounted in a drive device (not shown).  In addition, the server device 300 may be dispersed among a plurality of computer devices.”};  which together are the same as claimed limitations above to include ‘an external device having external map information’ and ‘a memory device in which the map information is stored’)       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wheeler and Urano with teachings of Hatano.  The motivation to combine these references would be to provide the right data for maps that is sufficiently accurate and up-to-date for safe navigation of autonomous vehicles (see para [0005] of Wheeler), and to provide automatic driving control that allows a vehicle to travel without a driving operation performed by a driver by using appropriate updated  map information that is required for the automatic driving control to be performed (see para [0006] of Urano), and to provide a technology of executing automated driving control in any one control mode between a predetermined standard control mode, and a specific control mode different from the standard control mode (see para [0002] of Hatano).        


Wheeler, Urano and Hatano teach ---                
a control device configured to control the automated driving  based on the map information stored in the memory device, wherein the control device is further configured to:        
determine whether a takeover, the takeover being is a transition from the automated driving to manual driving, occurs during the automated driving;          
based on the determination that the takeover occurs during the automated driving, set an upload target area including a position where the takeover occurs;   and       
read map information regarding the upload target area from the map 
information stored in the memory device and upload the read map information to the external device,    and          
wherein the external device is configured to:    
based on the second time stamp of the map information uploaded from the in-vehicle device being newer than the first time stamp of the external map information and the second evaluation value of the map information uploaded from the in-vehicle device being higher than the first evaluation value of the external map information,  update the external map information based on the map information uploaded from the in-vehicle device;                 
based on the second time stamp of the map information uploaded from the in-vehicle device being newer than the first time stamp of the external map information and the second evaluation value of the map information uploaded from the in-vehicle device being equal to or lower than the first value of the external map information, maintain the external map without updating;   and  
based on the second time stamp of the map information uploaded from the in-vehicle device being newer than the first time stamp of the external map information, maintain the external map information without updating independent of a relationship between the first evaluation value of the external map information and the second evaluation value of the map information.            
(see at least:   Wheeler ibidem; and citations listed above; & Summary paras [0008]-[0009] for updating/ updated; & para [0055] about {“The map discrepancy module 290 works with the map update API 285 to determine map discrepancies and communicate map c& para [0062] about {“The vehicle computing system 120 periodic-ally checks if the online HD map system 110 has an update to the installed vehicle manufacturer adapter 310 and the compute platform adapter 320.  If a more recent update is available compared to the version installed on the vehicle, the vehicle computing system 120 requests and receives the latest update and installs it.”}; & paras [0120]-[0121] about {“The vehicle 150 removes 1114 moving objects from the 3D representation to create an updated occupancy map. In particular, the vehicle 150 removes moving objects from the 3D representation and uses the remaining portion of the 3D representation to update the existing occupancy map.  For example, the vehicle 150 compares the remaining portion of the 3D representation to the existing occupancy map to determine whether to add new representations and/or whether to remove existing representations. ...... [0121] The vehicle 150 compares 1116 the updated occupancy map to the existing occupancy map (i.e., the occupancy map stored in the local HD map store 275) to identify one or more discrepancies.  The updated occupancy map includes 3D representations of objects in the environment surrounding the vehicle 150 detected from the sensor data....”}; AND paras [0082]-[0086] about {“The vehicle 150 processes 904 the sensor data to determine a current location of the vehicle 150, and detects a set of objects (e.g., landmarks) from the sensor data. For example, the current location may be determined from the GPS location data. The set of objects may be detected from the image data and the LIDAR scanner data.  In various embodiments, the vehicle 150 detects the objects in a predetermined region surrounding the vehicle's current location. …… The object ID may be obtained from the local HD map store 275. The match record may further include other information about the vehicle (e.g., a particular make and model, vehicle ID, a current direction (e.g. relative to north), a current speed, a current motion, etc.) A match record may also include the version (e.g., a version ID) of the HD map that is stored in the local HD map store 275.”}; & paras [0091]-[0095] about mismatch of surroundings in the environment by vehicle sensors as in {“The vehicle 150 determines that there is a mismatch if the location data and the geometric shape data of an object detected by the vehicle (or an object on the map) does not match the location data and geometric shape data of any object on the map (or any object detected by the vehicle.) ……  The errors may also cause the version of the HD map stored in the local HD map store 275 not to match the same version of the HD map that is stored in the HD map store 165. If the vehicle 150 removes the detected errors, the vehicle 150 may re-verify an unverified detected object or an unverified represented object.”}; & para [0097] about {“For each created landmark map verification record, the vehicle 150 determines 916 whether to report the record. The vehicle 150 may report landmark map verification records periodically. …… A summary of verification records may include statistical information such as a number of times that a represented object is verified, a number of times that a represented object is not verified, a number of times of a detected object at a particular location is not verified, and the like. A vehicle 150 may create a summary of unreported verification records periodically or in response to an online HD map system's 110 request.”};  & para [0125] about {“The online HD map system 110 updates the occupancy map stored in the HD map store 165 using the discrepancies received from the vehicle 150. In some embodiments, immediately if the associated significance value is greater than a threshold. The online HD map system 110 may request additional data (e.g., raw sensor data) associated with the discrepancy from the vehicle 150. The request may indicate a level of urgency that requires the vehicle 150 to respond within a predetermined time interval. If the level of urgency is low, the vehicle 150 may wait for a high-speed connection to send the additional data to the online HD map system 110.”}; & para [0155] about {“Receiving 1520 sensor data describing a location of the vehicle 150, comparing 1530 sensor data with map data for the location of the vehicle, determining 1540 whether there is a map discrepancy between the sensor data and map data, encoding 1550 information describing the discrepancy in a message, and sending 1560 the message to the online HD map system 110 may repeat 1570 periodically. For example, they may repeat every threshold amount of time or threshold distance driven, for example every hour and/or every 10 miles. In an embodiment, the vehicle 150 records all discrepancies for a given window of time or distance between periodic messages and encodes all those recorded discrepancies into the next periodic message.”};  which together are the same as claimed limitations above to include update/s map and latest claim amendments;  AND paras [0009], [0041], [0049], [0053], [0056]-[0057], [0074] & [0079]; & para [0055] about {“The map discrepancy module 290 works with the map update API 285 to determine map discrepancies and communicate map discrepancy information to the online HD map system 110.  Determining map discrepancies involves comparing sensor data 230 of a particular location to HD map data for that particular location.  For example, HD map data may indicate that a lane of a freeway should be usable by the vehicle 150, but sensor data 230 may indicate there is construction work occurring in that lane which has closed it from use.  Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy.  The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on.  In an embodiment, this is instead at least partially handled by a map data collection module 460 as detailed below.”}; & para [0086] about {“The vehicle 150 creates 912 a match record.  A match record is a type of a landmark map verification record.  A match record corresponds to a particular represented object in the landmark map stored in the local HD map store 275 that is determined to match an object detected by the vehicle, which can be referred to as "a verified represented object."  The match record includes the current location of the vehicle 150 and a current timestamp.  The match record may also include information about the verified represented object, such as an object ID identifying the verified represented object that is used in the existing landmark map stored in the HD map system HD map store 165.  The object ID may be obtained from the local HD map store 275.  The match record may further include other information about the vehicle (e.g., a particular make and model, vehicle ID, a current direction (e.g. relative to north), a current speed, a current motion, etc.)  A match record may also include the version (e.g., a version ID) of the HD map that is stored in the local HD map store 275.”}; & para [0093] about {“A second type of a mismatch record corresponds to a particular represented object in the landmark map stored in the local HD map store 275 that is determined not to match any detected object (referred to as "an unverified represented object").  A mismatch record includes a mismatch record type, the current location (e.g., latitude and longitude coordinates) of the vehicle 150, and a current timestamp.  A mismatch record is associated with raw sensor data (e.g., raw sensor data related to the unverified detected object or its location).  The second type of mismatch record includes information about the unverified represented object such as an object ID identifying the unverified represented object that is used in the existing landmark map stored in the HD map system HD map store 165.  The object ID may be obtained from the local HD map store 275.”}; & paras [0097]-[0098] about {“For each created landmark map verification record, the vehicle 150 determines 916 whether to report the record. The vehicle 150 may report landmark map verification records periodically. For example, the vehicle 150 reports verification records every predetermined time interval.  As another example, the vehicle 150 reports verification records when the number of total verification records reaches a threshold.  The vehicle 150 may report a verification when the verification record is created. The vehicle 150 may also report verification records in response to requests for verification records received from the online HD map system 110.  The online HD map system 100 may periodically send requests for verification records to vehicles 150, for example, vehicles 150 that are located in a particular geographic region.  The online HD map system 100 may send requests for verification records to vehicles 150 based on summaries received from the vehicles 150.  For example, the online HD map system 100 analyzes one or more summaries received from one or more vehicles to identify one or more verification records and sends a request for the identified verification records to corresponding vehicle(s) that create the identified verification records.  The one or more vehicles may be located in a particular geographic region. ...... The vehicle 150 transmits 916 one or more verification records that are determined to be reported to the online HD map system 110.  The vehicle 150 may send raw sensor data used when creating a mismatch record along with the mismatch record to the online HD map system 110.  The vehicle 150 removes a verification record after transmitting the verification record to the online HD map system 110.  Alternatively, the vehicle 150 may store the verification record locally for a predetermined time period.”}; & paras [0100]-[0101] about {“FIG. 10 is a flow chart illustrating an example process of an online HD map system 110 (e.g., the map update module 420) updating existing landmark maps, according to one embodiment.  The online HD map system 110 receives 1002 verification records and associated data (e.g., raw sensor data) from vehicles 150.  As described previously with respect to FIG. 9, the online HD map system 110 may receive verification records from the vehicles 150 continuously over time.  At a particular time point, the online HD map system 110 may receive verification records from some but not all vehicles 150, including from vehicles that may be distributed across different geographic regions that correspond to different regions of the HD map 510. ......In some embodiments, the online HD map system 110 collects the verification records over a time interval and then processes the verification records to update the HD map 510.  The time interval may be predetermined or adjusted based on the number of verification records received at each time point.”}; & para [0108] about {“The HD map system 110 creates a change record for a particular landmark object that should be modified, added, or removed.  The HD map system 110 associates the change record with a timestamp, change specifics (e.g., an attribute change, removal, addition), a change source (e.g., whether the change is requested by a human viewer, a human reviewer ID, whether the change is determined by an algorithm, the algorithm ID, etc.), input provided by a human reviewer, a data source (e.g., a vehicle 150 that provides the verification records, a vehicle that provides the raw sensor data, sensors associated with the raw sensor data), and the like.”}; & paras [0124]-[0126], [0132], [0140], [0147] & [0149]; & para [0140] about {“Outdated map alerts comprise notifications to the map data collection module 460, such as from the map update module 420, which indicate that a portion of an HD map is outdated and requires updating with new information.  It is desirable for HD map data to be up to date.  This requires at least periodic updating of the HD map data.  Not all HD map data is of the same age, with some data having been collected earlier than other data.  The online HD map system 110 may track how old HD map data is.  For each lane element the online HD map system 110 may record the newest and oldest times data was used to build that lane element, for example a timestamp of when the oldest used data was collected and a similar timestamp for the newest used data.  An outdated map alert may be sent requesting new map data for a lane element if either the oldest timestamp or newest timestamp of that lane element's data is older than a respective threshold age.  For example, if the oldest data is more than four weeks old, or if the newest data is over a week old, an outdated map alert may be sent requesting additional data to update the HD map.  As described herein, any response to a map discrepancy could similarly be applied to addressing an outdated map alert.”}; & para [0157] about {“In an embodiment, the vehicles follow a hand-shake protocol with the online HD map system.  A vehicle sends a message after travelling a fixed amount of distance, say X miles, whether or not the vehicle detects a map discrepancy. The message includes various types of information including an identifier for the vehicle, a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed (i.e., driven over existing region in the map) the message includes a list of traversed lane element IDs, information describing a scope of change if any (what type of change and how big), a change fingerprint (to help identify duplicate changes), and a size of the change packet.”}; & paras [0161]-[0164];  which together are the same as claimed limitations above to include ‘a time stamp’, ‘a/the first time stamp’ and ‘a/the second time stamp’)           
Examiner notes that Wheeler’s disclosure of a timestamp when the oldest data was collected is the same as claimed ‘a/the first time stamp’, and Wheeler’s disclosure of a similar timestamp for the newest used data is the same as claimed ‘a/the second time stamp’;  and Wheeler’s disclosure clearly implies a comparison of map data timestamps being older vs. newer.  Furthermore, Wheeler’s disclosure of a/the second type of mismatch record in para [0093] is the same as claimed ‘second evaluation value’.        

(see at least:   Urano ibidem; and citations listed above to include ‘memory device’ and automatic driving system 100 for automatic control of the vehicle; & para [0125] about {“As illustrated in FIG. 5B, the automatic driving system 100 recognizes the position of the vehicle M in S20 by using the vehicle position recognition unit 11.  The vehicle position recognition unit 11 recognizes the position of the vehicle M based on the position information of the GPS receiving unit 1 and the map information of the map database 4.  The vehicle position recognition unit 11 may recognize the position of the vehicle by using the SLAM technology as well.  In addition, the vehicle position recognition unit 11 may estimate the position of the vehicle from a history of a change in the vehicle speed of the vehicle M and a history of a change in the direction of the vehicle M based on the vehicle speed information of the vehicle speed sensor and the yaw rate information of the yaw rate sensor.”}; & para [0194] about {“The evaluation value calculation unit 17 according to the first embodiment may calculate the evaluation value of the traveling plan for the zone based on the number of the driver's intervention operations or a frequency of the driver's intervention operation with respect to the automatic driving control in the zone as well as the result of the comparison between the control target value and the control result detection value.  The intervention operation is an operation through which the automatic driving control for the vehicle M is discontinued and the driving of the vehicle M is switched to the manual driving by the driver by a steering wheel, a brake pedal, or the like being operated by the driver during the automatic driving control for the vehicle M.  The automatic driving system 100 determines that the driver's intervention operation has been performed, discontinues the automatic driving control, and switches the driving of the vehicle to the manual driving in a case where a steering angle of the steering wheel, a brake pedal depression amount, or an accelerator pedal depression amount exceeds an intervention threshold set in advance because of the driver during the automatic driving control for the vehicle M.  A technique for discontinuing the automatic driving control in response to the driver's intervention operation is known, and thus, detailed description thereof will be omitted herein.”};  which together are the same as claimed limitations above to include ‘takeover’ and ‘a position’;  AND paras [0009]-[0013] for map update determination system; & para [0012] about {“In the map update determination system according to a first aspect or the second aspect of the disclosure, the map update determination unit may set the evaluation threshold for the zone based on a position of the zone in the map information of the map data-base or a traveling time of the vehicle in the zone. According to this map update determination system, an appropriate map information update necessity determination in accordance with the position of the zone may be performed, by the evaluation threshold for the zone being set based on the position of the zone, in that a higher level of map information accuracy is required for a zone in an urban area than for a suburban zone.  Alternatively, according to this map update determination system, an appropriate map information update necessity determination in accordance with the traveling time can be performed, by the evaluation threshold for the zone being set based on the traveling time of the vehicle in the zone, in that an accuracy of white line recognition using an image captured by a camera and the like declines more at night than in a daytime and this affects a reliability of the map information update necessity determination.”}; & paras [0180]-[0183] for map update determination system 400; & para [0182] about {“The map update determination system 400 according to the second embodiment that has been described above is capable of determining the necessity of the update of the map information in the map database 41 based on the evaluation value of the simulated traveling plan calculated from the result of the comparison between the simulated control target value and the control result detection value and the evaluation threshold in that the simulated control target value of the simulated traveling plan depending on the map information and the control result detection value resulting from the automatic driving control that responds to the actual road environment differ from each other in a case where the map information in the map database 41 of the server 40 is inconsistent with the actual road environment.  Accordingly, with this map update determination system 400, the necessity of the map information update may be determined in an appropriate manner in the map database 41 of the server 40 by the use of the automatic driving control for the vehicle. In addition, this map update determination system 400 determines that the map information does not have to be updated, even if the map information in the map database 41 has an error, in a case where no sufficient difference arises between the simulated control target value of the simulated traveling plan and the control result detection value resulting from the automatic driving control.  Accordingly, execution of a map information update that is not necessary for the automatic driving control may be avoided.”}; & para [0207] about {“Likewise, the evaluation value calculation unit 45 according to the second embodiment may calculate the evaluation value of the simulated traveling plan by using the number of the driver's intervention operations (or the frequency of the intervention operation) and/or the number of the automatic driving control interruptions by the automatic driving system 300 (or the frequency of the interruption). In this case, the map update determination system 400 acquires information relating to the driver's intervention operation and information relating to the interruption of the automatic driving control by the automatic driving system 300 from the vehicle M via the communication unit 50.”}; & paras [0213]-[0216] for map update determination unit 18 and evaluation threshold; & para [0216] about {“In the first embodiment, the evaluation value calculation unit 17 does not necessarily have to calculate the evaluation value of the traveling plan as a value greater when the control target value of the traveling plan and the control result detection value resulting from the automatic driving control correspond to each other. Instead, the evaluation value calculation unit 17 may also calculate the evaluation value of the traveling plan as a value smaller when the control target value and the control result detection value correspond to each other. In this case, the map update determination unit 18 determines that the map information needs to be updated with respect to the zone where the evaluation value of the traveling plan is equal to or higher than the evaluation threshold. Likewise, in the second embodiment, the evaluation value calculation unit 45 may calculate the evaluation value of the simulated traveling plan as a value smaller when the simulated control target value of the simulated traveling plan and the control result detection value resulting from the automatic driving control correspond to each other. In this case, the map update determination unit 46 determines that the map information needs to be updated with respect to the zone where the evaluation value of the simulated traveling plan is equal to or higher than the evaluation threshold.”};  which together are the same as latest claim amendments above;  AND  paras [0077], [0137]-[0138]; & para [0143] about {“According to this map update determination system 200, it may be determined that the map information needs to be updated in a case where the map information has an error that causes a sufficient difference to arise between the control target value of the traveling plan and the control result detection value resulting from the automatic driving control, and thus, map information maintenance costs may be significantly reduced compared to a case where the map information is updated by probe car dispatch every time information is obtained with regard to a change in the road environment attributable to a road work or the like.  In addition, in a case where no sufficient difference arises between the control target value of the traveling plan and the control result detection value resulting from the automatic driving control, this map update determination system 200 determines that the map information does not have to be updated even if the map information has an error. Accordingly, execution of a map information update that is not necessary for the automatic driving control may be avoided.”}; & para [0183] about {“According to this map update determination system 400, it may be determined that the map information of the map database 41 needs to be updated in a case where the map information has an error that causes a sufficient difference to arise between the simulated control target value of the simulated traveling plan and the control result detection value resulting from the automatic driving control, and thus, map information maintenance costs may be significantly reduced compared to a case where the map information is updated by probe car dispatch every time information is obtained with regard to a change in the road environment attributable to a road work or the like.  In addition, this map update determination system 400 sets the evaluation threshold for the zone based on the position of the zone in the map information of the map database 41, and  thus, an appropriate map information update necessity determination in accordance with the position of the zone may be performed.”};  which together are the same as claimed limitations above to include ‘update’ map)        
(see at least:   Hatano ibidem; and citations listed above to include ‘memory device’; & paras [0005]-[0008], [0012]-[0015], [0050], [0062], [0071], [0082]-[0083], [0100]-[0102], [0110]-[0117], [0127], [0133], [0146]-[0147] for teaching about switching driving to/from automated/ autonomous driving;  which together are the same as claimed limitations above to include ‘takeover’;  AND para [0015] about {“According to the second aspect, in a situation capable of continuing a mode in which the degree of automated driving is high, it is possible to perform switching to a mode in which the degree of automated driving is low in advance with reference to position information of a specific site before reaching the specific site, and thus the vehicle occupant can take various actions with leeway.”}; & para [0050] about {“In addition, the vehicle-side communication device 55 performs communication with the server device 300, & receives high-accuracy map information MI including information related to a specific site, or information related to the specific site. The specific site is a site at which the subject vehicle M or another vehicle in the communication system 1 switches an automated driving mode to be described later to a mode in which the degree of automated driving is lower.  For example, the information related to the specific site may be expressed with position information such as three-dimensional coordinate including a longitude, a latitude, & a height, may be represented by a lane in an arbitrary travel section, or relative position information with an existing target such as a junction and a branch point set as a reference. Details of the specific site will be described later.”}; & para [0083] about {“In addition, in a case where a specific site exists in a range of a predetermined distance (for example, a distance that is several times a detection range of respective sensors) from a position of the subject vehicle M which is recognized by the subject vehicle position recognition unit 140, the automated driving mode control unit 130 may switch the automated driving mode to a mode in which the degree of automated driving is lower before the subject vehicle M reaches the specific site with reference to the high-accuracy map information MI.”}; & para [0113] about {“FIG. 14 is a view showing an example of the vehicle-specific mode switching information.  As shown in the drawing, the vehicle-specific mode switching information is correlated with presence or absence of mode switching, time at which mode switching is performed, and a reason for the mode switching for every route along which the subject vehicle M travels (position information of a lane or a road).  For example, in a case where mode switching, which is different from mode switching scheduled by the action plan information 186 and is not intended, is performed, information of "presence" is stored in an item of the presence or absence of mode switching.  More specifically, when not being scheduled by the action plan, in a case of switching to a mode in which the degree of automated driving is low, for example, switching from the mode A to the mode B, and switching from any automated driving mode to the manual driving mode, information of "presence" is stored in the item.  Furthermore, in a case where the automated driving mode does not perform unintended switching, and is terminated as scheduled, information of "absence" is stored in the item of the presence or absence of mode switching.  For example, information of "even in the daytime, the periphery was dark to a certain extent in which image capturing by the camera 40 is cannot be performed", and information "automatic merging was difficult due to congestion of a merging site" are stored in the item of the reason for mode switching.  For example, the vehicle-specific mode information is generated for every time interval such as for every day.”};  which together are the same as claimed limitations above to include ‘target area including a position where takeover occurs’)     




Dependent Claims 2 and 8-11 are rejected under 35 USC 103 as unpatentable over Wheeler in view of Urano and Hatano as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Wheeler, Urano and Hatano teach ---          
2.   The map information system according to claim 1, wherein        
the in-vehicle device further comprises an information acquisition device configured to to acquire driving environment information indicating driving environment for the vehicle using a sensor,   and          
wherein the control device is further configured to execute an internal update to the map information stored in the memory device, based on the driving environment information.               
(see at least:   Wheeler ibidem; and citations listed above)     
(see at least:   Urano ibidem; and citations listed above to include ‘memory device’, and those for road environment that is similar to claimed ‘driving environment’; & para [0010] about {“determining a necessity of an update of the map information in a zone set in advance, the map update determination system including an information acquisition unit disposed in the server and acquiring information on a target route of the vehicle, a simulated traveling plan generation unit disposed in the server and generating, based on the target route & the map information of the map database, a simulated traveling plan of the vehicle including a simulated control target value for the vehicle in accordance with a position on the target route, a detection value acquisition unit disposed in the server and acquiring, in association with the position on the target route, ...... and a traveling plan of the vehicle generated from the target route and map information of an in-vehicle map database mounted in the vehicle, ......& determining the necessity of the update of the map information of the map database on the zone based on the evaluation value of the simulated traveling plan & an evaluation threshold.”}; which together are the same as claimed limitations above to include ‘information acquisition’)      
(see at least:   Hatano ibidem; and citations listed above)     



Claim 5:     cancelled per Claims Listing on 06/15/2022.           

Claim 6:      cancelled per Claims Listing on 06/15/2022.           



With respect to Claim 8, Wheeler, Urano and Hatano teach ---          
8.   The map information system according to claim 1, wherein            
        
the external device is further configured to update the external map information having the second evaluation value that  is less than a predetermined value.          
(see at least:   Wheeler ibidem; and citations listed above; & paras [0064]-[0066] about map creation module 410 creates the map data, and the map update module 420 updates the maps accordingly, and the map data encoding module 430 encodes map data, and the load balancing module 440 balances load across vehicles, and the map accuracy management module 450 maintains high accuracy of the map data; ..... and {FIG. 5 illustrates the components of an HD map, according to an embodiment.  The HD map comprises maps of several geographical regions.  The HD map 510 of a geographical region comprises a landmark map (LMap) 520 and an occupancy map (OMap) 530.}; ...... and {“The information included in a landmark map is associated with a confidence value measuring a probability of a representation being accurate.  A representation of an object is accurate if information describing the object matches attributes of the object (e.g., a driving path, a pedestrian path, a landmark object).  For example, if spatial location and semantic information of a driving path matches attributes (e.g., physical measurements, restrictions, etc.) of the driving path, then the representation of the driving path is considered to be accurate.  The vehicle computing system 120 (e.g., the planning module 220) may use the confidence value to control the vehicle 150.”}; & paras [0123]-[0126] about {“significance values, and if the associated significance value is greater than a threshold, and FIG. 11B is a flow chart illustrating an example process of a vehicle 150 verifying and updating existing occupancy maps, according to one 
embodiment. ....The vehicle 150 registers 1146 the images in the 3D coordinate system of the occupancy map to thereby create a 3D representation of the surroundings.”};  which together are the same as claimed limitations above to include for ‘an evaluation value indicating certainty of the map information’ & ‘evaluation value is less than a predetermined value’)    
(see at least:   Urano ibidem; and citations listed above to include for ‘the map information includes an evaluation value’; & para [0008] about {“According to a non-limiting aspect of the disclosure, there is provided a map update determination system with a map database in which map information used for an automatic driving control for a vehicle is stored & determining, for each zone set in advance, a necessity of an update of the map information in the zone set in advance, the map update determination system including a traveling plan generation unit generating, based on a target route of the vehicle set in advance and the map information, a traveling plan of the vehicle including a control target value for the vehicle in accordance with a position on the target route, a detection value acquisition unit acquiring, in association with the position on the target route, a control result detection value resulting from the automatic driving control for the vehicle executed, based on a road environment in a vicinity of the vehicle recognized by an external sensor of the vehicle being used, a traveling state of the vehicle recognized by an internal sensor of the vehicle being used, a position of the vehicle measured by a position measurement unit of the vehicle, and the traveling plan, an evaluation value calculation unit calculating an evaluation value of the traveling plan for the zone based on a result of a comparison between the control target value and the control result detection value, & a map update determination unit determining the necessity of the update of the map information on the zone based on the evaluation value of the traveling plan and an evaluation threshold.”};  which together are the same as claimed limitations above to include for ‘an evaluation value indicating certainty of the map information’ & ‘evaluation value is less than a predetermined value’)    
(see at least:   Hatano ibidem; and citations listed above)     



With respect to Claim 9, Wheeler, Urano and Hatano teach ---          
9. The map information system according to claim 1, wherein         
the external device is further configured to:             
calculate a change degree, that is [[
upload target area;        
prohibit the update to the external map information with respect to an update-prohibited area in which the change degree is equal to or less than a threshold;   and       
permit the update to the external map information with respect to an update-permitted area in which the change degree exceeds the threshold.          
(see at least:   Wheeler ibidem; and citations listed above; & para [0008] about {“The online system uses the level of urgency to indicate to a vehicle how soon the autonomous vehicle should provide data for a location.  Urgent map changes are also referred to as live map changes, i.e., map changes that require immediate dissemination of information to other cars.  Examples include: obstacles that impede driving; lane closures; traffic redirections; signal light malfunctions and more.”}; & para [0052] about {“The 3D map APIs also include map update APIs, for example, download-map-updates API and upload-map-updates API.  The download-map-updates API receives as input a planned route identifier and downloads map updates for data relevant to all planned routes or for a specific planned route.  The upload-map-updates API uploads data collected by the vehicle computing system 120 to the online HD map system 110.  This allows the online HD map system 110 to keep the HD map data stored in the online HD map system 110 up to date based on changes in map data observed by sensors of vehicles driving along various routes.”}; 
& para [0064] about {“The map creation module 410 creates the map from map data collected from several vehicles that are driving along various routes.  The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed.  For example, if certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly.  The map data encoding module 430 encodes map data to be able to store the data efficiently as well as send the required map data to vehicles 150 efficiently. The load balancing module 440 balances load across vehicles to ensure that requests to receive data from vehicles are uniformly distributed across different vehicles.  The map accuracy management module 450 maintains high accuracy of the map data using various techniques even though the information received from individual vehicles may not have high accuracy.  The map data collection module 460 monitors vehicles & processes status updates from vehicles to determine whether to request certain vehicle for additional data related to particular location.   Details of the map data collection module 460 are further described in connection with FIG. 13.”}; & paras [0110]-[0111] about {“In some embodiments, the online HD map system 110 collects the verification records over a time interval and then processes the verification records to update the HD map 510.  The time interval may be predetermined or adjusted based on the number of verification records received at each time point...... The online HD map system 110 organizes 1004 the verification records into groups based on locations (e.g., latitude and longitude coordinates).  The locations can be determined from a current location of the vehicle included in each verification record.  Each group corresponds to a geographic area and includes verification records for a location within the geographic area.  The geographic area may be predetermined or dynamically determined based on the verification records received.  For example, the online HD map system 110 determines geographic areas such that each group includes substantially the same number of verification records.”}; & paras [0105]-[0110] about {“For each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types and raw sensor data in the group.  For example, the online HD map system 110 increases the confidence value associated with each landmark object that corresponds to one or more match records.  The online HD map system 110 decreases the confidence value associated with each landmark object that corresponds to one or more mismatch records of the second type.  The amount of confidence value adjustment can be determined based on various factors such as the original confidence value associated with a landmark object, a location of the landmark object, a geographic region (e.g., an urban area, a suburban area, etc.) where the landmark object is located, the number of match records or mismatch records to which the landmark object corresponds, and the like.  For one or more mismatch records of the first type that correspond to an unverified detected object at a particular location, the online HD map system 110 analyzes the raw sensor data associated with the mismatch records to detect the landmark object that is not represented in the landmark map 520.  The HD map system 110 may further classify the detected landmark object.  The online HD map system 110 determines a confidence value for the detected object using the associated raw sensor data. ......... For each landmark object, the HD map system 110 determines 1012 whether the confidence value associated with the landmark object is below a threshold confidence value.  The HD map system 110 uses different threshold confidence values for different landmark objects.  The HD map system 110 determines a particular threshold confidence value based on various factors such as the amount of confidence value adjustment, the location of the landmark object, the type of the landmark object (e.g., traffic signs, road signs, etc.), the geographic region (e.g., an urban area, a suburban area, etc.) where the landmark object is located, threshold values that different vehicles 150 use for determining sequences of actions, and the like.  For example, a threshold confidence value for a traffic control landmark object is typically higher than a threshold confidence value for a road sign landmark object, because misrepresentation of traffic control landmark objects is more likely to cause accidents than misrepresentation of road sign landmark objects. .........If the confidence value is below the threshold confidence value, the HD map system 110 verifies the corresponding landmark object.  The verification can be performed in several ways.  The HD map system 110 may analyze raw sensor data collected related to the particular landmark object & the landmark object as represented in the HD map 110 to verify whether the landmark object as presented in the HD map 110 is accurate or should be updated.  The HD map system 110 may also notify a human reviewer for verification.  The human operator can provide to the HD map system 110 with instructions on whether the landmark object as represented in the HD map 110 should be updated or is accurate.  The human operator can provide specific changes that should be made to the HD map 510.  The HD map system 110 may also interact with a human reviewer to verify the landmark object.  For example, the HD map system 110 may notify the human reviewer to verify information that the HD map system 110 determines as likely to be inaccurate such as raw sensor data analyses of the raw sensor data, one or more attributes of the physical object, one or more attributes of the landmark object as represented in the HD map.  Based on the human reviewer's input, the HD map system 110 completes verifying whether the landmark object as represented in the HD map 510 should be updated or is accurate.  After the HD map system 110 completes the verification, the HD map system 110 determines 1016 a set of changes to the HD map 510 (e.g., the landmark map 520). .........The HD map system 110 determines 1016 a set of changes to the HD map 510, if the confidence value is above the threshold value.  The HD map system 110 determines whether changes should be made to the landmark map 520.  For example, the HD map system 110 determines whether one or more attributes (e.g., a location, a geometric shape, a semantic information) of an existing landmark object needs to be changed, whether an existing landmark object should be removed, and whether a new landmark object should be added & associated attributes.  The HD map system 110 creates a change record for a particular landmark object that should be modified, added, or removed.  The HD map system 110 associates the change record with a timestamp, change specifics (e.g., an attribute change, removal, addition), a change source (e.g., whether the change is requested by a human viewer, a human reviewer ID, whether the change is determined by an algorithm, the algorithm ID, etc.), input provided by a human reviewer, a data source (e.g., a vehicle 150 that provides the verification records, a vehicle that provides the raw sensor data, sensors associated with the raw sensor data), and the like. ......... The HD map system 110 applies the set of changes to the HD map 510 to update the map.  For example, the HD map system 100 modifies an existing landmark object, adds a new landmark object, or removes an existing landmark object according to the set of changes. The HD map system 1100 may monitor the consistency of the landmark map 510 when applying the changes.  That is, the HD map system 1100 determines whether a change triggers other changes because some landmark objects are interdependent. ........ In various embodiments, the online HD map system 110 verifies the existing occupancy maps and updates the existing occupancy maps.  If an object (e.g., a tree, a wall, a barrier, a road surface) moves, appears, or disappears, then the occupancy map is updated to reflect the changes.  For example, if a hole appears in a road, a hole has been filled, a tree is cut down, a tree grows beyond a reasonable tolerance, etc., then the occupancy map is updated.  If an object's appearance changes, then the occupancy map is updated to reflect the changes.  For example, if a road surface's reflectance and/or color changes under different lighting conditions, then the occupancy map is updated to reflect the changes.”};  which together are the same as claimed limitations above to include ‘calculate a change degree being a difference’ and ‘an update-prohibited area’ and ‘an update-permitted area’)         
(see at least:   Urano ibidem; and citations listed above; & para [0006] about {“In recent years, automatic driving control is developing which allows the vehicle to travel without a driving operation performed by a driver.  Appropriate map information is required for the automatic driving control to be performed.  In the map information-providing system according to the related art described above, however, nothing has been proposed in relation to an update method for a case where the map information becomes outdated due to topographic changes (in, for example, lane width and road curvature) attributable to construction works or the like.  In a case where the map update is performed once every certain period of time based on a determination that the map information has become outdated, map information maintenance costs will increase if this certain period of time is short.  In contrast, if this certain period of time is long, the map information may become outdated map information inappropriate for the automatic driving control.  In this regard, a technique that allows the necessity of the map information update to be determined at an appropriate time during the automatic driving control is required to eliminate these possibilities.”}; & para [0122] about {“In a case where the traveling plan has been generated on the map information, the automatic driving system 100 terminates the current traveling plan generation processing.  Then, the automatic driving system 100 initiates the traveling plan generation processing again in a case where the driver changes the target route R.”}; & para [0125] about {“As illustrated in FIG. 5B, the automatic driving system 100 recognizes the position of the vehicle M in S20 by using the vehicle position recognition unit 11.  The vehicle position recognition unit 11 recognizes the position of the vehicle M based on the position information of the GPS receiving unit 1 and the map information of the map database 4.  The vehicle position recognition unit 11 may recognize the position of the vehicle by using the SLAM technology as well.  In addition, the vehicle position recognition unit 11 may estimate the position of the vehicle from a history of a change in the vehicle speed of the vehicle M and a history of a change in the direction of the vehicle M based on the vehicle speed information of the vehicle speed sensor and the yaw rate information of the yaw rate sensor.”}; & paras [0219]-[0221] in sub-section titled:  Modification Example of Automatic Driving Control about {“The automatic lateral position adjustment is a control for adjusting the lateral position of the vehicle M based on the traveling plan that includes the lateral position (target lateral position) of the vehicle M which is set for each of the set longitudinal positions on the target route R.  In this case, the map update determination system 200 according to the first embodiment determines the necessity of the update of the map information in the zone based on a result of a comparison between the target lateral position of the traveling plan and the control result lateral position of the control detection result. ...... The automatic vehicle speed adjustment is a control for adjusting the vehicle speed of the vehicle M based on the traveling plan that includes the vehicle speed (target vehicle speed) of the vehicle M which is set for each of the set longitudinal positions on the target route R.  In this case, the map update determination system 200 according to the first embodiment determines the necessity of the update of the map information in the zone based on a result of a comparison between the target vehicle speed of the traveling plan and the control result vehicle speed of the control detection result.”}; which together are the same as claimed limitations above to include ‘calculate a change degree being a difference’)      
(see at least:   Hatano ibidem; and citations listed above)     



With respect to Claim 10, Wheeler, Urano and Hatano teach ---          
10.   The map information system according to claim 1, wherein         
the control device is further configured to:          
calculate a change degree [[
exclude an update-prohibited area in which the change degree is equal to or less than a threshold, from the upload target area.           
(see at least:   Wheeler ibidem; and citations listed above to include for ‘calculate a change degree being a difference’ and ‘an update-prohibited area’ and ‘an update-permitted area’)     
(see at least:   Urano ibidem; and citations listed above to include for ‘calculate a change degree being a difference’; & para [0117] about {“In a case where it is determined that the dynamic obstacle is present within the predetermined distance from the target trajectory of the vehicle M, the map update determination unit 18 may exclude the zone where the determination is performed from the object of the map information update necessity determination.  The map update determination unit 18 may also exclude the zone where the determination is performed from the object of the map information update necessity determination in a case where it is determined that the dynamic obstacle is present in front of the vehicle M.”}; which together are the same as claimed limitations above to include for ‘exclude an update-prohibited area ... is equal to or less than a threshold’)       
(see at least:   Hatano ibidem; and citations listed above)     



With respect to Claim 11, Wheeler, Urano and Hatano teach ---          
11.   The map information system according to claim 1, wherein the in-vehicle device detects an object in an area surrounding the vehicle, the first evaluation value indicates certainty of a position of the object in the external map information, and the second evaluation value indicates certainty of a position of the object in the map information.          
(see at least:   Wheeler ibidem; and citations listed above)     
(see at least:   Urano ibidem; and citations listed above)     
(see at least:   Hatano ibidem; and citations listed above)     




Dependent Claims 3 & 4 are rejected under 35 USC 103 as unpatentable over Wheeler in view of Urano and Hatano as applied to the rejection of Claims 1-2 & 8-11  above, and further in view of Pub. No. US 2017/ 0232974 filed by Nishida, Kentarou  (hereinafter “Nishida”), and as described below for each claim/ limitation.          

With respect to Claim 3, Wheeler, Urano and Hatano teach ---          
3.   The map information system according to claim 2, wherein            
the upload target area is smaller than an area of the map information to which the internal 
(see at least:   Wheeler ibidem; and citations listed above; & paras [0070]-[0071] about {“In another embodiment, the online HD map system 110 divides a physical area into geographical regions of different sizes, where the size of each geographical region is determined based on the amount of information needed for representing the geographical region.  For example, a geographical region representing a densely populated area with a large number of streets represents a smaller physical area compared to a geographical region representing sparsely populated area with very few streets.  Accordingly, in this embodiment, the online HD map system 110 determines the size of a geographical region based on an estimate of an amount of information required to store the various elements of the physical area relevant for an HD map. ...... In an embodiment, the online HD map system 110 represents a geographic region using an object or a data record that comprises various attributes including, a unique identifier for the geographical region, a unique name for the geographical region, description of the boundary of the geographical region, for example, using a bounding box of latitude and longitude coordinates, and a collection of landmark features & occupancy grid data.”}; which together are the same as claimed limitations above to include ‘an area of the map information’)    
(see at least:   Urano ibidem; and citations listed above)     
(see at least:   Hatano ibidem; and citations listed above)     

Wheeler, Urano and Hatano teach as disclosed above, but it may be argued that they may not explicitly disclose about ‘target area is smaller than an area of the map information’.  However, Nishida teaches them explicitly.            
(see at least:  Nishida Abstract and Summary of Invention in paras [0007]-[0013]; & para[0056] about {“In addition, the drive assistance ECU 17 performs an upload process for transmitting sensing information detected by sensors such as the position detector 12, the 3D gyro sensor 13, and the environment recognition system 14 to the center 2, and a vehicle control related process for issuing notification and stopping automatic driving based on distribution information such as decrease area information (described below) transmitted from the center 2.”}; & paras[0076]-[0077] about {“The decrease area specification portion 25 specifies an area where a detection performance of a sensor decreases, based on detection performances of sensors evaluated in accordance with sensing information, and positions at which the sensing information is detected for each of the plurality of vehicles.  The decrease area specification portion corresponds to an example of a region specification portion. The distribution portion 26 transmits information on an area specified by the decrease area specification portion 25 to the vehicle unit 1.  The distribution portion 26 corresponds to an example of a decrease region transmission process portion.”}; & paras [0099]-[0102] for decrease area; & paras [0104]-[0110] for decrease area;  which together are the same as claimed limitations above to include ‘target area is smaller than an area of the map information’)           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Wheeler, Urano and Hatano with the teachings of Nishida.  The motivation to combine these references would be to provide the right data for maps that is sufficiently accurate and up-to-date for safe navigation of autonomous vehicles (see para [0005] of Wheeler), and to provide automatic driving control that allows a vehicle to travel without a driving operation performed by a driver by using appropriate updated  map information that is required for the automatic driving control to be performed (see para [0006] of Urano), and to provide a technology of executing automated driving control in any one control mode between a predetermined standard control mode, and a specific control mode different from the standard control mode (see para [0002] of Hatano), and to provide automatic steering control that maintains a current lane with reference to a white line detected by a camera or other sensors, and full-automatic driving that autonomously controls all of acceleration, steering, and braking by using multiple sensors provided on a subject vehicle (see para [0003] of Nishida).        



With respect to Claim 4, Wheeler, Urano, Hatano and Nishida teach ---          
4.   The map information system according to claim 2, wherein       
after executing the internal update processing, the control device is further configured to read the map information regarding the upload target area from the memory device and upload the read map information to the external device.        
(see at least:   Wheeler ibidem; and citations listed above to 
include for ‘an area of the map information’)      
(see at least:   Urano ibidem; and citations listed above to include for ‘memory device’)     
(see at least:   Hatano ibidem; and citations listed above)     
(see at least:   Nishida ibidem; and citations listed above to include for ‘target area is smaller than an area of the map information’; & paras [0185]-[0187] about {“The vehicle information DB 28 is a database that stores and manages information for each vehicle, as information on sensors mounted on each of multiple vehicles provided with the vehicle unit 1 for each. For example, the vehicle information DB 28 stores data for each vehicle as data indicating a period of continuous use, an installation position and the like for each sensor mounted on the corresponding vehicle as illustrated in FIG. 20. ...... The external environment information may further include a degree of traffic congestion for each predetermined section of a road included in an area, and information indicating a weekday or a holiday, for example.  The external environment information may be supplied from the plurality of vehicle units 1, or a part or the whole of information corresponding to the external environment information may be distributed from a server via the Internet or a cellular phone network, for example.”};  which together are the same as claimed limitations above to include for ‘uploads the read map information to the external device’)   

 Response to Arguments 
Applicant's remarks and claim amendments dated 15 JUNE 2022 with respect to the rejection of amended Claims 1-4 & 8-11 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-4 & 8-11, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding citations from already used references that have been added in response to the Applicant’s latest claim amendments of 06/15/2022.              

Examiner respectfully disagrees with the Applicant's arguments with respect to rejection of Claims 1-4 & 8-11 under 35 USC 103, which have been considered;  but they are moot in view of the new citations from previously used references (at least Wheeler and Urano references) for the 103 rejection, which were necessitated by the Applicant's latest ‘amendments to the claims’ and/or arguments of 06/15/2022.  See MPEP § 706.07(a).         

In response to the Applicant’s Remarks of 06/15/2022 that the cited references don’t teach the claimed limitations per the 35 USC 103 rejection, Examiner respectfully disagrees.  Further, Examiner notes that this  rejection of claims is by a combination of  4 references {Wheeler, Urano, Hatano and Nishida} teach the claimed limitations as described above under the section of Claim Rejections under 35 USC 103.  In further response to the Applicant’s Remarks of 06/15/2022, Examiner notes that primary Wheeler reference’s disclosure of a timestamp when the oldest data was collected is the same as claimed ‘a/the first time stamp’, and Wheeler’s disclosure of a similar timestamp for the newest used data is the same as claimed ‘a/the second time stamp’;  and that the Wheeler’s disclosure clearly implies a comparison of map data timestamps being older vs. newer.          

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).              
 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.        

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s 
supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691